NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-3117
                                      _____________

                                    LAURA MEDLIN,
                                        Appellant

                                              v.

                                 AMERICAN AIRLINES
                                   _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-16-cv-05708)
                       District Judge: Hon. Eduardo C. Robreno
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 13, 2019

           Before: CHAGARES, JORDAN, and RESTREPO, Circuit Judges.

                               (Filed: September 17, 2019)
                                    _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

        Laura Medlin appeals the grant of summary judgment for American Airlines

(“American”) on her hostile work environment claim under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”). We will affirm.

I.      BACKGROUND

        Medlin works as a flight attendant for American. According to Medlin, five other

American flight attendants – Jim Brown, Matt Allen, Dan Datzer, Kevin Rivera, and Paul

Sears – created a hostile work environment through their posts to a closed Facebook

group called “Wingnuts.” Some of the instances of harassment that Medlin points to

include:

      Allen’s use of a graphically crude phrase in posts to the Facebook group, which
       Medlin believed were references to her.

      Allen’s posting of an image of Joan Rivers holding both middle fingers in the air,
       captioned “This is me to all no voters,” the reference to “no voters” apparently
       being to union members who, like Medlin, voted against a union contract.

      Datzer posting a comment stating, “So sorry I can’t see the pearls of wisdom that
       must be dripping from a sows [sic] ear on this thread[,]” referencing comments
       made by Medlin in a separate conversation.

      Datzer sending a direct Facebook message to Medlin informing her that he had an
       attorney on retainer.

        The “Wingnuts” Facebook group is not owned, controlled, or moderated by

American, and Medlin is not a member of the group.1 And Medlin has had only limited

contact with the five men she identifies as harassers. She has never flown with any of


        1
         Medlin only became aware of the posts when someone anonymously placed a
printed copy of the posts in her personal mail file at work.
                                             2
them. She has not seen Brown since 2014, has not seen Rivera or Sears since 2009, has

only met Allen once in passing in 2013, and has never met Datzer. The latest instance of

alleged harassment that Medlin identifies occurred before October 1, 2015.

       In May 2015, Medlin complained to American’s human resources department

about the Facebook posts. American responded to Medlin’s complaint by directing her to

contact Daniel Cleverly in the human resources department. She got in touch with

Cleverly, who ultimately failed to conduct an investigation because the complaint “got

lost in [the] shuffle.” (App. at 137.) The last contact Medlin had with American

regarding the posts was an email she sent to Cleverly on June 29, 2016, complaining

about his unresponsiveness to her complaints of harassment.

       About a month after she sent that email, on August 1, 2016, Medlin filed a charge

of discrimination with the Equal Employment Opportunity Commission (“EEOC”). The

EEOC dismissed the charge for lack of probable cause and issued a Notice of Right to

Sue letter to Medlin. She then filed suit in the District Court, asserting gender

discrimination and hostile work environment claims against American under Title VII.

American moved for summary judgment. The District Court granted that motion,

holding that Medlin’s claims were untimely and, even if timely, failed on the merits.

Medlin has now appealed.




                                             3
II.    DISCUSSION2

       On appeal, Medlin challenges only the grant of summary judgment on her hostile

work environment claim.3 She contends that the District Court erred in concluding that

her claim was untimely and failed on the merits. We need only consider the latter

argument.

       Even if Medlin’s charge of discrimination had been timely filed with the EEOC,4

her hostile work environment claim does indeed fail on the merits. To prevail, she must


       2
         The District Court had jurisdiction under 42 U.S.C. § 2000e-5(f)(3) and 28
U.S.C. § 1331. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We
exercise plenary review over a court’s grant of summary judgment and apply the same
standard as the District Court to determine whether summary judgment was proper. Giles
v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). A court may grant summary judgment if
“there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a).
       3
        While Medlin argues that reversal is warranted on her “claims” of discrimination,
(Opening Br. at 29,) she makes no argument as to her gender discrimination claim and
therefore any argument to that effect is forfeited. Colwell v. Rite Aid Corp., 602 F.3d
495, 503 n.7 (3d Cir. 2010).
       4
         For Medlin’s claim to be timely, she must have filed her charge of discrimination
with the EEOC “within [180] days after the alleged unlawful employment practice
occurred.” 42 U.S.C. § 2000e-5(e)(1). Medlin’s charge of discrimination was filed on
August 1, 2016, so she had to assert at least one act that contributed to the hostile work
environment that occurred on or after February 3, 2016. She acknowledges that all of the
alleged harassment occurred before October 1, 2015. Nonetheless, she asserts that
American’s failure to investigate her internal complaint was itself an act that contributed
to the hostile work environment and that occurred within the 180-day limitations period.
Three of our sister circuits – the First, Second, and Seventh – have rejected that type of
argument. See Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712, 724 (2d Cir.
2010) (concluding that an employer’s failure to investigate a complaint of racial
discrimination did not change the terms and conditions of employment, and therefore
could not have contributed to a hostile work environment); Provencher v. CVS
Pharmacy, 145 F.3d 5, 15-16 (1st Cir. 1998) (concluding that an employer’s failure to
address harassment, although improper, does not itself constitute harassment and a basis
                                            4
show, among other things, that the harassment she experienced was severe and pervasive.

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013). Title VII does not

protect against “the ordinary tribulations of the workplace, such as the sporadic use of

abusive language, gender-related jokes, and occasional teasing[,]” but rather protects

individuals from extreme conduct that “change[s]” the “terms and conditions of

employment[.]” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citation

omitted). For all of the reasons given by the District Court, the crude and thoughtless

comments made by a few flight attendants with whom Medlin did not even work fall

short of that standard. Additionally, there is no evidence that American’s failure to

respond to Medlin’s complaints and perform an investigation changed the terms of her

employment. Therefore, the District Court’s grant of American’s motion for summary

judgment was proper.

III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s grant of summary

judgment for American.




to extend the limitations period); Speer v. Rand McNally & Co., 123 F.3d 658, 664 (7th
Cir. 1997) (observing that an employer’s failure to remedy alleged harassment is not an
independent and actionable wrong that extends the limitations period). We need not
address that argument, however, because her claim clearly fails on the merits.
                                             5